FILED
                           NOT FOR PUBLICATION
                                                                            NOV 21 2017
                   UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-50308

              Plaintiff-Appellee,                D.C. No. 2:14-cr-00234-GW-1

 v.
                                                 MEMORANDUM*
EUCHARIA IFEYINWA OKEKE,
AKA UK,

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     George H. Wu, District Judge, Presiding

                          Submitted November 17, 2017**
                              Pasadena, California

Before:      KOZINSKI and IKUTA, Circuit Judges, and GETTLEMAN,***
             District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Robert W. Gettleman, United States District Judge for
the Northern District of Illinois, sitting by designation.
                                                                                 page 2
      1. The district court wasn’t “put on notice” that Okeke has any difficulty

understanding English. See United States v. Si, 333 F.3d 1041, 1044 (9th Cir.

2003). Nor does the record indicate that Okeke has difficulty understanding

English. Therefore the district court didn’t err by failing to appoint an interpreter.


      2. As a general rule, we don’t review ineffective assistance of counsel

claims on direct appeal, and no exception to that rule applies here. See United

States v. Benford, 574 F.3d 1228, 1231 (9th Cir. 2009).


      3. We dismiss the sentencing portion of Okeke’s appeal because she

knowingly and voluntarily waived her right to appeal her sentence. See United

States v. Lococo, 514 F.3d 860, 866 (9th Cir. 2008) (per curiam).


      AFFIRMED IN PART, DISMISSED IN PART.